DETAILED ACTION
A complete action on the merits of claims 1-21 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 5, 10, 12, 14 and 17-20 are objected to because of the following informalities: 
“a sheath comprising having” in line 2 of claim 1 should be amended to remove one of “comprising” or “having”.
“outer pad” in line 4 of claim 1 should be amended to recite --the outer pad--.
“the return electrode” in various places of claims 1, 10, 12 and 17-20 should be amended to recite --the wearable electrosurgical return electrode-- to be consistent.
“outer pad and conductive element” in line 2 of claim 5 should be amended to recite --the outer pad and the conductive element--.
“outer pad” in line 4 of claim 12 should be amended to recite --the outer pad--.
“inner pad , and outer pad” in line 2 of claim 14 should be amended to recite --the inner pad, and the outer pad--.
“a body” in line 3 of claim 17 should be amended to recite --the portion of the body--.
“and configured to” in line 5 of claim 18 should be amended to recite --and is configured to--. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitation “an inner pad disposed inside the conductive element so that the conductive element is sandwiched between the outer pad and the inner pad”.  It is at most unclear how the inner pad can be disposed inside the conductive element. At most it is assumed that the inner pad is positioned on the opposite side of the conductive element so that the conductive element is sandwiched between the outer pad and the inner pad. Clarification and appropriate correction is required.
Claim 14 is rejected due to dependency over claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Augustine (US Pub. No. 2015/0373781).
Regarding Claim 1, Augustine teaches a wearable electrosurgical return electrode ([0029] teaches the heated blanket or pad includes grounding electrode for electrosurgical equipment. These capacitive coupling grounding electrodes are well known in the arts. In some embodiments, the capacitive grounding electrode is the conductive heater material (e.g., heating element) that is simultaneously incorporated into the circuits of both the heater/power supply/controller and the electrosurgical unit. In some embodiments, the simultaneous use of the heating element material for heating and grounding allows both technologies to be positioned optimally close to the patient's skin for the maximum efficiency of each therapy” and [0038] teaches “the heater/grounding electrode is encased in a flexible dielectric shell that can be flexed up along the sides of the small pediatric patient to improve both the heat transfer and capacitive coupling effects. Flexing the heater/grounding electrode places more of the surface area in close contact with the patient's skin for optimal performance of both heat transfer and capacitive grounding” thereby the heating pads disclosed are used as electrosurgical return electrode that can be worn by a patient by positioning it on or around a portion of the patient’s body and [0129] teaches “The non-heated edge flaps can be used to create a cocoon-like space that traps the heat from the heater in a space around the patient”), comprising: a sheath (Figs. 13-18) comprising having an outer pad (one of 40/42); a conductive element 10 disposed inside the outer pad (Figs. 13-18);
wherein the conductive element and outer pad are flexible so that the return electrode conforms to contours of a patient when worn by a patient during use ([0028]-[0029], [0037]-[0038], [0104], [0143], [0151] and [0160]).
Regarding Claim 2, Augustine teaches wherein the outer pad (one of 40/42) is elastic and configured to expand to fit over at least a portion of a patient when worn and compress around the conductive element at least partially around the patient during use ([0028]-[0029], [0037]-[0038], [0104], [0151] and [0160]).
Regarding Claim 3, Augustine teaches wherein the conductive element 10 comprises a conductive fabric material (“conductive fabric heating elements 10”, [0163]).
Regarding Claim 4, Augustine teaches further comprising an inner pad (the other of 40/42), the conductive element 10 being disposed between the inner pad and the outer pad (Figs. 13-18).
Regarding Claim 5, Augustine teaches wherein the inner pad, outer pad, and conductive element are flexible and elastic (“shell 40, 42 that is preferably made of a stretchable plastic film” [0163] and “the heating element 10 can likewise bend without wrinkling or folding due to its flexibility and elasticity” in [0164]).
Regarding Claim 6, Augustine teaches further comprising a bus bar 62/64 disposed along an edge of the conductive element 10 (Figs. 13-18 and [0162]-[0163]).
Regarding Claim 7, Augustine teaches further comprising an insulating layer disposed at least partially around the bus bar ([0162] teaches “bus bars 62, 64, which may include any of the features described with respect to bus bars 315” and [0094] teaches insulation members 318 extend between bus bar 315 and heating element 310, see Fig. 4B).
Regarding Claim 8, Augustine teaches wherein the inner pad and the outer pad are formed together at a pad juncture around an outer perimeter of the conductive element (peripheral bond 48 [0149] and [0190]).
Regarding Claim 9, Augustine teaches wherein the inner pad and the outer pad are separate layers that are formed separately (upper shell 40 and lower shell 42 bonded together around a periphery 48 as disclosed in [0190]).
Regarding Claim 10, Augustine teaches wherein the outer pad 40 and the conductive element 10 are separate layers of the return electrode such that each can be donned independently of one another (Figs. 13-18, [0149] and [0190]-[0192]).
Regarding Claim 11, Augustine teaches wherein the sheath is a compression layer configured to be donned over the conductive element 10 to hold the conductive element to a patient during use ([0145]-[0149]).
Regarding Claim 12, Augustine teaches a wearable electrosurgical return electrode ([0029] teaches the heated blanket or pad includes grounding electrode for electrosurgical equipment. These capacitive coupling grounding electrodes are well known in the arts. In some embodiments, the capacitive grounding electrode is the conductive heater material (e.g., heating element) that is simultaneously incorporated into the circuits of both the heater/power supply/controller and the electrosurgical unit. In some embodiments, the simultaneous use of the heating element material for heating and grounding allows both technologies to be positioned optimally close to the patient's skin for the maximum efficiency of each therapy” and [0038] teaches “the heater/grounding electrode is encased in a flexible dielectric shell that can be flexed up along the sides of the small pediatric patient to improve both the heat transfer and capacitive coupling effects. Flexing the heater/grounding electrode places more of the surface area in close contact with the patient's skin for optimal performance of both heat transfer and capacitive grounding” thereby the heating pads disclosed are used as electrosurgical return electrode that can be worn by a patient by positioning it on or around a portion of the patient’s body and [0129] teaches “The non-heated edge flaps can be used to create a cocoon-like space that traps the heat from the heater in a space around the patient”), comprising: an outer pad 40; a conductive element 10 disposed inside the outer pad (Figs. 13-18); wherein the conductive element and outer pad are flexible so that the return electrode can be worn over a portion of a body during use ([0028]-[0029], [0037]-[0038], [0104], [0143], [0151] and [0160]).
Regarding Claim 13, Augustine teaches further comprising an inner pad 42 disposed inside the conductive element (inside is here interpreted to be positioned on the opposite side of) so that the conductive element is sandwiched between the outer pad and the inner pad (Figs. 13-18).
Regarding Claim 14, Augustine teaches wherein the conductive element, inner pad, and outer pad are elastic (“shell 40, 42 that is preferably made of a stretchable plastic film” [0163] and “the heating element 10 can likewise bend without wrinkling or folding due to its flexibility and elasticity” in [0164]).
Regarding Claim 15, Augustine teaches wherein the conductive element 10 comprises a conductive, woven fabric material (“a stretchable fabric heating element 10 (e.g., may be the same or similar to heating elements 310, 502)” in [0139] and [0087]-[0091] teaches the conductive material having a woven fabric material).
Regarding Claim 16, Augustine teaches wherein the conductive element further comprises a bus bar 62/64 disposed along an edge of the conductive element (Figs. 13-18 and [0162]-[0163]).
Regarding Claim 17, Augustine teaches wherein the bus bar comprises an insulating layer that prevents electrical current from flowing directly into the bus bar from a body on which the return electrode is worn during use ([0162] teaches “bus bars 62, 64, which may include any of the features described with respect to bus bars 315” and [0094] teaches insulation members 318 extend between bus bar 315 and heating element 310, which would prevent electrical current from flowing directly into the bus bar from a body on which the return electrode is worn during use, see Fig. 4B).
Regarding Claim 18, Augustine teaches a wearable electrosurgical return electrode ([0029] teaches the heated blanket or pad includes grounding electrode for electrosurgical equipment. These capacitive coupling grounding electrodes are well known in the arts. In some embodiments, the capacitive grounding electrode is the conductive heater material (e.g., heating element) that is simultaneously incorporated into the circuits of both the heater/power supply/controller and the electrosurgical unit. In some embodiments, the simultaneous use of the heating element material for heating and grounding allows both technologies to be positioned optimally close to the patient's skin for the maximum efficiency of each therapy” and [0038] teaches “the heater/grounding electrode is encased in a flexible dielectric shell that can be flexed up along the sides of the small pediatric patient to improve both the heat transfer and capacitive coupling effects. Flexing the heater/grounding electrode places more of the surface area in close contact with the patient's skin for optimal performance of both heat transfer and capacitive grounding” thereby the heating pads disclosed are used as electrosurgical return electrode that can be worn by a patient by positioning it on or around a portion of the patient’s body and [0129] teaches “The non-heated edge flaps can be used to create a cocoon-like space that traps the heat from the heater in a space around the patient”), comprising: an outer pad 42; an inner pad 40; a conductive element 10 disposed between the outer pad and the inner pad (Figs. 13-18); wherein the return electrode is formed as a flexible sheath and configured to be worn over at least a portion of a body during use ([0028]-[0029], [0037]-[0038], [0104], [0143], [0151] and [0160]).
Regarding Claim 19, Augustine teaches further comprising a strap connecting opposing edges of the return electrode, the strap being configured to hold the return electrode at least partially around the at least the portion of the body during use ([0129]-[0130]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine.
Regarding Claim 20, Augustine teaches further comprising hook-and-loop portions on opposing edges of the return electrode in [0193]; however, the attachment points are secured to the table so the patient can lay over it and not the hook-and-loop portions being configured to join together to secure the return electrode to the at least the portion of the body during use. Since Augustine teaches “in some cases, the heating blanket or pad 100 may be a blanket sized and shaped for the upper body or upper body limb (e.g., a wrap-around blanket), or a blanket sized and shaped for the lower body or lower body limb” in [0079] as well as “The non-heated edge flaps can be used to create a cocoon-like space that traps the heat from the heater in a space around the patient” in [0129]. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to use the hook-and-loop portions on opposing edges of the return electrode attach the portions together to hold the return electrode around a portion of the patient’s body.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Augustine as applied above in view of Kuhner (US Patent No. 7,426,415).
Regarding Claim 21, Augustine teaches wherein an end of the sheath is closed by buckling straps of one edge to another as disclosed in [0130]; however, does not teach the sheath is closed to form a sock structure configured to be donned by the patient during use. In the same field of invention Kuhner teaches a return electrode shaped like a sock (Fig. 1) to be worn by a patient in order to provide an electrical contact by simple means that is both advantageous for the patient and electrically reliable by the use of a stretchable and flexible anatomically shaped thromboembolism-preventing envelope made of a textile material that at least regionally (locally) is electrically conductive and that can be brought into contact with part of a patient's body (Col. 1, ll. 45-54 and Fig. 1). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to create the pad 2 of Augustine in a closed means to form a sock structure configured to be donned by the patient during use in order to securely be brought into contact with a part of a patient's body to avoid high current density of a high frequency current introduced into biological tissue from a high frequency surgical instrument during use as Kuhner teaches. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794